     Case 1:19-cv-01487-DAD-SKO Document 19 Filed 04/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CECIL DEWITT NELSON,                              No. 1:19-cv-01487-DAD-SKO (HC)
12                      Petitioner,
13          v.                                         ORDER DENYING PETITIONER’S SECOND
                                                       REQUEST FOR RECONSIDERATION
14   STEVEN LAKE, Warden,
                                                       (Doc. No. 18)
15                      Respondent.
16

17          Petitioner Cecil Dewitt Nelson is a federal prisoner proceeding pro se and in forma

18   pauperis with a now closed petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. The

19   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

20   Local Rule 302.

21          Before the court is petitioner’s second request for reconsideration (Doc. No. 18; see also

22   Doc. No. 14) of the undersigned’s February 10, 2020 order adopting in full (Doc. No. 10) the

23   assigned magistrate judge’s November 22, 2019 findings and recommendations (Doc. No. 6). In

24   the February 10, 2020 order, the court denied petitioner’s application for writ of habeas corpus for

25   lack of jurisdiction. (Doc. No. 10.)

26          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

27   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

28   for the following reasons:
                                                       1
     Case 1:19-cv-01487-DAD-SKO Document 19 Filed 04/24/20 Page 2 of 3

 1                   (1) mistake, inadvertence, surprise, or excusable neglect;

 2                  (2) newly discovered evidence that, with reasonable diligence,
                    could not have been discovered in time to move for a new trial
 3                  under Rule 59(b);

 4                  (3) fraud (whether previously called intrinsic or extrinsic),
                    misrepresentation, or misconduct by an opposing party;
 5
                    (4) the judgment is void;
 6
                    (5) the judgment has been satisfied, released, or discharged; it is
 7                  based on an earlier judgment that has been reversed or vacated; or
                    applying it prospectively is no longer equitable; or
 8
                    (6) any other reason that justifies relief.
 9

10   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time,

11   typically “not more than one year after the judgment or order or the date of the proceeding.” Id.

12   “A motion for reconsideration should not be granted, absent highly unusual circumstances, unless

13   the district court is presented with newly discovered evidence, committed clear error, or if there is

14   an intervening change in the controlling law,” and it “may not be used to raise arguments or

15   present evidence for the first time when they could reasonably have been raised earlier in the

16   litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th

17   Cir. 2009) (internal quotation marks and citations omitted) (emphasis in original).

18          In the pending motion, petitioner includes a letter from the U.S Bureau of Prisons

19   corroborating his earlier claim1 that he never received the magistrate judge’s findings and

20   recommendations and was therefore unable to file objections to the findings and

21   recommendations. (Doc. No. 18 at 1, 4.) This does not change the court’s analysis. Even if the

22   court construes the arguments that petitioner raises in his pending motion as objections to the

23   magistrate judge’s findings and recommendations, petitioner’s argument is still unavailing. Like

24   in his first request for reconsideration, petitioner contends that the court has jurisdiction over his

25   petition. (Id. at 2.) This time, he argues that an exception applies here allowing him to proceed

26   under § 2241 because § 2255 provides an inadequate or ineffective remedy. (Id.) However, he

27
     1
      Petitioner had alleged in his first request for reconsideration that he had not received the
28   magistrate judge’s findings and recommendations. (Doc. No. 14.)
                                                        2
     Case 1:19-cv-01487-DAD-SKO Document 19 Filed 04/24/20 Page 3 of 3

 1   provides no applicable reasoning, analysis, or facts to support his argument. (Id.)

 2           As the court explained in its order denying petitioner’s first request for reconsideration,

 3   jurisdiction over a challenge to a petitioner’s federal conviction or sentence under 28 U.S.C. §

 4   2255 lies solely with the sentencing court. See Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir.

 5   2006). Although a very narrow exception exists which would allow him to proceed via § 2241,

 6   petitioner fails to satisfy that exception because he does not show that § 2255 provided an

 7   inadequate or ineffective remedy. See Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003).

 8           Having considered the arguments presented by petitioner in his motion on their merits,

 9   plaintiff’s second request for reconsideration (Doc. No. 18) is denied. The court will entertain no

10   further filings in this closed action.

11   IT IS SO ORDERED.
12
         Dated:     April 24, 2020
13                                                         UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
